UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-1561 Name of Registrant: Putnam Vista Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Vista Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 07/31/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam Vista Fund Activision Blizzard, Inc. Ticker Security ID: Meeting Date Meeting Status ATVI CUSIP9 00507V109 09/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Philippe Capron Mgmt For Withhold Against 1.2 Elect Robert Corti Mgmt For Withhold Against 1.3 Elect Frederic Crepin Mgmt For Withhold Against 1.4 Elect Bruce Hack Mgmt For Withhold Against 1.5 Elect Brian Kelly Mgmt For Withhold Against 1.6 Elect Robert Kotick Mgmt For Withhold Against 1.7 Elect Jean-Bernard Levy Mgmt For Withhold Against 1.8 Elect Robert Morgado Mgmt For Withhold Against 1.9 Elect Douglas Morris Mgmt For Withhold Against 1.10 Elect Rene Penisson Mgmt For Withhold Against 1.11 Elect Richard Sarnoff Mgmt For Withhold Against 2 APPROVAL OF THE ACTIVISION Mgmt For For For BLIZZARD, INC. 2008 INCENTIVE PLAN. 3 Shareholder Proposal Regarding ShrHoldr Against Against For Board Diversity 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Advance Auto Parts, Inc. Ticker Security ID: Meeting Date Meeting Status AAP CUSIP9 00751Y106 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Bergstrom Mgmt For For For 1.2 Elect John Brouillard Mgmt For For For 1.3 Elect Darren Jackson Mgmt For For For 1.4 Elect William Oglesby Mgmt For For For 1.5 Elect Gilbert Ray Mgmt For For For 1.6 Elect Carlos Saladrigas Mgmt For For For 1.7 Elect Francesca Spinelli Mgmt For For For 2 Ratification of Auditor Mgmt For For For Affiliated Computer Services, Inc. Ticker Security ID: Meeting Date Meeting Status ACS CUSIP9 008190100 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Darwin Deason Mgmt For For For 1.2 Elect Lynn Blodgett Mgmt For For For 1.3 Elect Robert Druskin Mgmt For For For 1.4 Elect Kurt Krauss Mgmt For For For 1.5 Elect Ted Miller, Jr. Mgmt For For For 1.6 Elect Paul Sullivan Mgmt For For For 1.7 Elect Frank Varasano Mgmt For For For 2 Senior Executive Annual Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Agnico-Eagle Mines Ltd. Ticker Security ID: Meeting Date Meeting Status AEM CUSIP9 008474108 04/30/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Leanne Baker Mgmt For For For 1.2 Elect Douglas Beaumont Mgmt For For For 1.3 Elect Sean Boyd Mgmt For For For 1.4 Elect Clifford Davis Mgmt For For For 1.5 Elect David Garofalo Mgmt For For For 1.6 Elect Bernard Kraft Mgmt For For For 1.7 Elect Mel Leiderman Mgmt For For For 1.8 Elect James Nasso Mgmt For For For 1.9 Elect J. Merfyn Roberts Mgmt For For For 1.10 Elect Eberhard Scherkus Mgmt For For For 1.11 Elect Howard Stockford Mgmt For For For 1.12 Elect Pertti Voutilainen Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Amendment to Employee Share Mgmt For For For Purchase Plan 4 Amendment to Stock Option Plan Mgmt For For For 5 Amendments to By-laws Mgmt For For For Alexion Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status ALXN CUSIP9 015351109 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Leonard Bell Mgmt For For For 1.2 Elect Max Link Mgmt For For For 1.3 Elect Joseph Madri Mgmt For For For 1.4 Elect Larry Mathis Mgmt For For For 1.5 Elect R. Douglas Norby Mgmt For For For 1.6 Elect Alvin Parven Mgmt For For For 1.7 Elect Ruedi Waeger Mgmt For For For 2 Ratification of Auditor Mgmt For For For Alliance Data Systems Corporation Ticker Security ID: Meeting Date Meeting Status ADS CUSIP9 018581108 06/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect J. Michael Parks Mgmt For For For 1.2 Elect Edward J. Heffernan Mgmt For For For 1.3 Elect Robert Minicucci Mgmt For For For 2 Ratification of Auditor Mgmt For For For Alliant Techsystems Inc. Ticker Security ID: Meeting Date Meeting Status ATK CUSIP9 018804104 08/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frances Cook Mgmt For For For 1.2 Elect Martin Faga Mgmt For For For 1.3 Elect Ronald Fogleman Mgmt For For For 1.4 Elect Cynthia Lesher Mgmt For For For 1.5 Elect Douglas Maine Mgmt For For For 1.6 Elect Roman Martinez IV Mgmt For For For 1.7 Elect Daniel Murphy Mgmt For For For 1.8 Elect Mark Ronald Mgmt For For For 1.9 Elect Michael Smith Mgmt For For For 1.10 Elect William Van Dyke Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 Increase Authorized Shares Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Health Care Reform Principles Alpha Natural Resources, Inc. Ticker Security ID: Meeting Date Meeting Status ANR CUSIP9 02076X102 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mary Ellen Bowers Mgmt For For For 1.2 Elect John Brinzo Mgmt For For For 1.3 Elect Hermann Buerger Mgmt For For For 1.4 Elect Kevin Crutchfield Mgmt For For For 1.5 Elect E. Linn Draper, Jr. Mgmt For For For 1.6 Elect Glenn Eisenberg Mgmt For For For 1.7 Elect John Fox, Jr. Mgmt For For For 1.8 Elect Michael Quillen Mgmt For For For 1.9 Elect Ted Wood Mgmt For For For 2 Increase of Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Altera Corporation Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP9 021441100 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Daane Mgmt For For For 2 Elect Robert Finocchio, Jr. Mgmt For For For 3 Elect Kevin McGarity Mgmt For For For 4 Elect Gregory Myers Mgmt For For For 5 Elect Krish Prabhu Mgmt For For For 6 Elect John Shoemaker Mgmt For For For 7 Elect Susan Wang Mgmt For For For 8 Amendment to the 2005 Equity Mgmt For For For Incentive Plan 9 Amendment to the 1987 Employee Mgmt For For For Stock Purchase Plan 10 Ratification of Auditor Mgmt For For For American Tower Corporation Ticker Security ID: Meeting Date Meeting Status AMT CUSIP9 029912201 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Raymond Dolan Mgmt For For For 2 Elect Ronald Dykes Mgmt For For For 3 Elect Carolyn Katz Mgmt For For For 4 Elect Gustavo Lara Cantu Mgmt For For For 5 Elect JoAnn Reed Mgmt For For For 6 Elect Pamela Reeve Mgmt For For For 7 Elect David Sharbutt Mgmt For For For 8 Elect James Taiclet, Jr. Mgmt For For For 9 Elect Samme Thompson Mgmt For For For 10 Ratification of Auditor Mgmt For For For Anadarko Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status APC CUSIP9 032511107 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Allison, Jr. Mgmt For For For 2 Elect Peter Fluor Mgmt For For For 3 Elect John Poduska, Sr. Mgmt For For For 4 Elect Paula Reynolds Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Repeal of Classified Board Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation and Gender Identity Expression Anti- Bias Policy Aqua America, Inc. Ticker Security ID: Meeting Date Meeting Status WTR CUSIP9 03836W103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Nicholas DeBenedictis Mgmt For For For 1.2 Elect Richard Glanton Mgmt For For For 1.3 Elect Lon Greenberg Mgmt For For For 2 2009 Omnibus Equity Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Sustainability Report Autodesk, Inc. Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 06/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carl Bass Mgmt For For For 2 Elect Crawford Beveridge Mgmt For For For 3 Elect J. Hallam Dawson Mgmt For For For 4 Elect Per-Kristian Halvorsen Mgmt For For For 5 Elect Sean Maloney Mgmt For For For 6 Elect Elizabeth Nelson Mgmt For For For 7 Elect Charles Robel Mgmt For For For 8 Elect Steven West Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 2010 Outside Directors' Stock Plan Mgmt For For For AutoZone, Inc. Ticker Security ID: Meeting Date Meeting Status AZO CUSIP9 053332102 12/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Crowley Mgmt For For For 1.2 Elect Sue Gove Mgmt For For For 1.3 Elect Earl Graves, Jr. Mgmt For For For 1.4 Elect Robert Grusky Mgmt For For For 1.5 Elect J.R. Hyde, III Mgmt For For For 1.6 Elect W. Andrew McKenna Mgmt For For For 1.7 Elect George Mrkonic, Jr. Mgmt For For For 1.8 Elect Luis Nieto Mgmt For For For 1.9 Elect William Rhodes, III Mgmt For For For 1.10 Elect Theodore Ullyot Mgmt For For For 2 Ratification of Auditor Mgmt For For For Big Lots, Inc. Ticker Security ID: Meeting Date Meeting Status BIG CUSIP9 089302103 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Berger Mgmt For For For 1.2 Elect Steven Fishman Mgmt For For For 1.3 Elect Peter Hayes Mgmt For For For 1.4 Elect David Kollat Mgmt For For For 1.5 Elect Brenda Lauderback Mgmt For For For 1.6 Elect Philip Mallott Mgmt For For For 1.7 Elect Russell Solt Mgmt For For For 1.8 Elect James Tener Mgmt For For For 1.9 Elect Dennis Tishkoff Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors BMC Software, Inc. Ticker Security ID: Meeting Date Meeting Status BMC CUSIP9 055921100 07/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect B.Garland Cupp Mgmt For For For 1.2 Elect Robert Beauchamp Mgmt For For For 1.3 Elect Jon Barfield Mgmt For For For 1.4 Elect Gary Bloom Mgmt For For For 1.5 Elect Meldon Gafner Mgmt For For For 1.6 Elect P. Thomas Jenkins Mgmt For For For 1.7 Elect Louis Lavigne, Jr. Mgmt For For For 1.8 Elect Kathleen O'Neil Mgmt For For For 1.9 Elect Tom Tinsley Mgmt For For For 2 Ratification of Auditor Mgmt For For For Brocade Communications Systems Ticker Security ID: Meeting Date Meeting Status BRCD CUSIP9 111621306 04/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JUDY Mgmt For For For BRUNER 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For L. HOUSE 3 ELECTION OF DIRECTOR: L. Mgmt For For For WILLIAM KRAUSE 4 APPROVAL OF THE 2009 STOCK Mgmt For For For PLAN 5 APPROVAL OF THE 2009 Mgmt For For For DIRECTOR PLAN 6 APPROVAL OF THE 2009 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN 7 Ratification of Auditor Mgmt For For For 8 Shareholder Proposal Regarding ShrHoldr Against For Against Simple Majority Vote 9 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board Burger King Holdings Inc. Ticker Security ID: Meeting Date Meeting Status BKC CUSIP9 121208201 11/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Chidsey Mgmt For Withhold Against 1.2 Elect Richard Boyce Mgmt For Withhold Against 1.3 Elect David Brandon Mgmt For Withhold Against 1.4 Elect Ronald Dykes Mgmt For Withhold Against 1.5 Elect Peter Formanek Mgmt For Withhold Against 1.6 Elect Manuel Garcia Mgmt For Withhold Against 1.7 Elect Sanjeev Mehra Mgmt For Withhold Against 1.8 Elect Stephen Pagliuca Mgmt For Withhold Against 1.9 Elect Brian Swette Mgmt For Withhold Against 1.10 Elect Kneeland Youngblood Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For C.R. Bard, Inc. Ticker Security ID: Meeting Date Meeting Status BCR CUSIP9 067383109 04/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Marc Breslawsky Mgmt For For For 1.2 Elect Herbert Henkel Mgmt For For For 1.3 Elect Tommy Thompson Mgmt For For For 1.4 Elect Timothy Ring Mgmt For For For 2 Amendment to the Executive Bonus Mgmt For For For Plan 3 Amendment to the 2003 Long Term Mgmt For For For Incentive Plan 4 Ratification of Auditor Mgmt For For For Cabot Oil & Gas Corporation Ticker Security ID: Meeting Date Meeting Status COG CUSIP9 127097103 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: RHYS Mgmt For For For J. BEST 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT KELLEY 3 ELECTION OF DIRECTOR: P. Mgmt For For For DEXTER PEACOCK 4 Increase of Authorized Common Mgmt For For For Stock 5 Amendment to the 2004 Incentive Mgmt For For For Plan 6 Ratification of Auditor Mgmt For For For Career Education Corporation Ticker Security ID: Meeting Date Meeting Status CECO CUSIP9 141665109 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. CHOOKASZIAN 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For W. DEVONSHIRE 3 ELECTION OF DIRECTOR: Mgmt For For For PATRICK W. GROSS 4 ELECTION OF DIRECTOR: Mgmt For For For GREGORY L. JACKSON 5 ELECTION OF DIRECTOR: Mgmt For For For THOMAS B. LALLY 6 ELECTION OF DIRECTOR: Mgmt For For For STEVEN H. LESNIK 7 ELECTION OF DIRECTOR: GARY Mgmt For For For E. MCCULLOUGH 8 ELECTION OF DIRECTOR: Mgmt For For For EDWARD A. SNYDER 9 ELECTION OF DIRECTOR: Mgmt For For For LESLIE T. THORNTON 10 Ratification of Auditor Mgmt For Against Against CarMax, Inc. Ticker Security ID: Meeting Date Meeting Status KMX CUSIP9 143130102 06/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Garten Mgmt For For For 1.2 Elect Vivian Stephenson Mgmt For For For 1.3 Elect Beth Stewart Mgmt For For For 1.4 Elect William Tiefel Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2002 Stock Mgmt For For For Incentive Plan 4 Amendment to the 2002 Employee Mgmt For For For Stock Purchase Plan CenturyTel, Inc. Ticker Security ID: Meeting Date Meeting Status CTL CUSIP9 156700106 01/27/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Stock Pursuant to Mgmt For For For Merger 2 Article Amendment Regarding Votes Mgmt For For For Per Share 3 Increase in Authorized Common Mgmt For For For Stock 4 Right to Adjourn Meeting Mgmt For For For Cephalon, Inc. Ticker Security ID: Meeting Date Meeting Status CEPH CUSIP9 156708109 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frank Baldino, Jr. Mgmt For For For 1.2 Elect William Egan Mgmt For For For 1.3 Elect Martyn Greenacre Mgmt For For For 1.4 Elect Vaughn Kailian Mgmt For For For 1.5 Elect Kevin Moley Mgmt For For For 1.6 Elect Charles Sanders Mgmt For For For 1.7 Elect Gail Wilensky Mgmt For For For 1.8 Elect Dennis Winger Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Compensation Plan 3 Ratification of Auditor Mgmt For For For CF Industries Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status CF CUSIP9 125269100 04/21/2009 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Stephen Furbacher Mgmt N/A TNA N/A 2 Elect David Harvey Mgmt N/A TNA N/A 3 Elect John Johnson Mgmt N/A TNA N/A 4 Ratification of Auditor Mgmt N/A TNA N/A 5 2009 Equity and Incentive Plan Mgmt N/A TNA N/A CF Industries Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status CF CUSIP9 125269100 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Furbacher Mgmt For For For 1.2 Elect David Harvey Mgmt For For For 1.3 Elect John Johnson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Equity and Incentive Plan Mgmt For For For Chesapeake Energy Corporation Ticker Security ID: Meeting Date Meeting Status CHK CUSIP9 165167107 06/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Davidson Mgmt For For For 1.2 Elect V. Burns Hargis Mgmt For For For 1.3 Elect Charles Maxwell Mgmt For For For 2 Increase of Authorized Common Mgmt For For For Stock 3 Amendment to the Long Term Mgmt For Against Against Incentive Plan 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 6 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors 7 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy Cliffs Natural Resources Inc. Ticker Security ID: Meeting Date Meeting Status CLF CUSIP9 18683K101 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ronald Cambre Mgmt For Withhold Against 1.2 Elect Joseph Carrabba Mgmt For Withhold Against 1.3 Elect Susan Cunningham Mgmt For Withhold Against 1.4 Elect Barry Eldridge Mgmt For Withhold Against 1.5 Elect Susan Green Mgmt For Withhold Against 1.6 Elect James Ireland III Mgmt For Withhold Against 1.7 Elect Francis McAllister Mgmt For Withhold Against 1.8 Elect Roger Phillips Mgmt For Withhold Against 1.9 Elect Richard Riederer Mgmt For Withhold Against 1.10 Elect Alan Schwartz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Continental Resources Inc. Ticker Security ID: Meeting Date Meeting Status CLR CUSIP9 212015101 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Grant Mgmt For Withhold Against 1.2 Elect Mark Monroe Mgmt For Withhold Against 1.3 Elect Lon McCain Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Copart, Inc. Ticker Security ID: Meeting Date Meeting Status CPRT CUSIP9 217204106 04/14/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Stock Option Grant to Mgmt For For For Certain Executives Copart, Inc. Ticker Security ID: Meeting Date Meeting Status CPRT CUSIP9 217204106 12/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Willis Johnson Mgmt For For For 1.2 Elect A. Jayson Adair Mgmt For For For 1.3 Elect James Meeks Mgmt For For For 1.4 Elect Steven Cohan Mgmt For For For 1.5 Elect Daniel Englander Mgmt For For For 1.6 Elect Barry Rosenstein Mgmt For For For 1.7 Elect Thomas Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dean Foods Company Ticker Security ID: Meeting Date Meeting Status DF CUSIP9 242370104 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Janet Hill Mgmt For For For 1.2 Elect Hector Nevares Mgmt For For For 2 Amendment to the 2007 Stock Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Diana Shipping Inc. Ticker Security ID: Meeting Date Meeting Status DSX CUSIP9 Y2066G104 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Simeon Palios Mgmt For Withhold Against 1.2 Elect Anastassis Margaronis Mgmt For Withhold Against 1.3 Elect Ioannis Zafirakis Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For EchoStar Corporation Ticker Security ID: Meeting Date Meeting Status SATS CUSIP9 278768106 05/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Joseph Clayton Mgmt For Withhold Against 1.2 Elect R. Stanton Dodge Mgmt For Withhold Against 1.3 Elect Michael Dugan Mgmt For Withhold Against 1.4 Elect Charles Ergen Mgmt For Withhold Against 1.5 Elect David Moskowitz Mgmt For Withhold Against 1.6 Elect Tom Ortolf Mgmt For Withhold Against 1.7 Elect C. Michael Schroeder Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Employee Stock Mgmt For Against Against Purchase Plan 4 Amendments to the 2008 Stock Mgmt For Against Against Incentive Plan and the 2008 Director Plan Edison International Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Vanessa Chang Mgmt For For For 1.2 Elect France Córdova Mgmt For For For 1.3 Elect Theodore Craver, Jr. Mgmt For For For 1.4 Elect Charles Curtis Mgmt For For For 1.5 Elect Bradford Freeman Mgmt For For For 1.6 Elect Luis Nogales Mgmt For For For 1.7 Elect Ronald Olson Mgmt For For For 1.8 Elect James Rosser Mgmt For For For 1.9 Elect Richard Schlosberg, III Mgmt For For For 1.10 Elect Thomas Sutton Mgmt For For For 1.11 Elect Brett White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Mgmt For For For Performance Incentive Plan 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SHAREHOLDER SAY ON EXECUTIVE PAY. Edwards Lifesciences Corporation Ticker Security ID: Meeting Date Meeting Status EW CUSIP9 28176E108 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mike Bowlin Mgmt For For For 2 Elect Barbara McNeil Mgmt For For For 3 Elect Michael Mussallem Mgmt For For For 4 Elect William Link Mgmt For For For 5 Amendment to the Long-Term Stock Mgmt For Against Against Incentive Compensation Program 6 Ratification of Auditor Mgmt For For For EQT Corporation Ticker Security ID: Meeting Date Meeting Status EQT CUSIP9 26884L109 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Philip Behrman Mgmt For For For 1.2 Elect A. Bray Cary, Jr. Mgmt For For For 1.3 Elect Barbara Jeremiah Mgmt For For For 1.4 Elect Lee Todd, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVE EQT CORPORATION Mgmt For For For 2009 LONG-TERM INCENTIVE PLAN 4 APPROVE EQT CORPORATION Mgmt For For For 2 PURCHASE PLAN Exco Resources, Inc. Ticker Security ID: Meeting Date Meeting Status XCO CUSIP9 269279402 06/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Douglas Miller Mgmt For For For 1.2 Elect Stephen Smith Mgmt For For For 1.3 Elect Jeffrey Benjamin Mgmt For For For 1.4 Elect Vincent Cebula Mgmt For For For 1.5 Elect Earl Ellis Mgmt For For For 1.6 Elect B. James Ford Mgmt For For For 1.7 Elect T. Boone Pickens Mgmt For Withhold Against 1.8 Elect Jeffrey Serota Mgmt For For For 1.9 Elect Robert Stillwell Mgmt For For For 2 Amendment to the 2005 Long-Term Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Express Scripts, Inc. Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gary Benanav Mgmt For For For 1.2 Elect Frank Borelli Mgmt For For For 1.3 Elect Maura Breen Mgmt For For For 1.4 Elect Nicholas LaHowchic Mgmt For For For 1.5 Elect Thomas Mac Mahon Mgmt For For For 1.6 Elect Frank Mergenthaler Mgmt For For For 1.7 Elect Woodrow Myers, Jr. Mgmt For For For 1.8 Elect John Parker, Jr. Mgmt For For For 1.9 Elect George Paz Mgmt For For For 1.10 Elect Samuel Skinner Mgmt For For For 1.11 Elect Seymour Sternberg Mgmt For For For 1.12 Elect Barrett Toan Mgmt For For For 2 Ratification of Auditor Mgmt For For For F5 Networks, Inc. Ticker Security ID: Meeting Date Meeting Status FFIV CUSIP9 315616102 03/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF ONE CLASS I Mgmt For For For DIRECTOR: KARL D. GUELICH 2 PROPOSAL TO APPROVE AN Mgmt For Against Against AMENDMENT TO THE 2005 EQUITY INCENTIVE PLAN. 3 PROPOSAL TO APPROVE AN Mgmt For For For AMENDMENT TO THE 1999 EMPLOYEE STOCK PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For Flowserve Corporation Ticker Security ID: Meeting Date Meeting Status FLS CUSIP9 34354P105 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Roger Fix Mgmt For For For 1.2 Elect Lewis Kling Mgmt For For For 1.3 Elect James Rollans Mgmt For For For 2 Equity and Incentive Compensation Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Fluor Corporation Ticker Security ID: Meeting Date Meeting Status FLR CUSIP9 343412102 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Peter Barker Mgmt For For For 2 Elect Alan Boeckmann Mgmt For For For 3 Elect Vilma Martinez Mgmt For For For 4 Elect Dean O'Hare Mgmt For For For 5 Ratification of Auditor Mgmt For For For FMC Corporation Ticker Security ID: Meeting Date Meeting Status FMC CUSIP9 302491303 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Patricia Buffler Mgmt For For For 2 Elect G. Peter D'Aloia Mgmt For For For 3 Elect C. Scott Greer Mgmt For For For 4 Elect Paul Norris Mgmt For For For 5 Elect Dirk Kempthorne Mgmt For For For 6 Ratification of Auditor Mgmt For For For Foot Locker, Inc. Ticker Security ID: Meeting Date Meeting Status FL CUSIP9 344849104 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Alan Feldman Mgmt For For For 1.2 Elect Jarobin Gilbert, Jr. Mgmt For For For 1.3 Elect David Schwartz Mgmt For For For 1.4 Elect Cheryl Turpin Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Change in Board Size Mgmt For For For Foster Wheeler AG Ticker Security ID: Meeting Date Meeting Status FWLT CUSIP9 G36535139 01/27/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from Bermuda to Mgmt For For For Switzerland 2 Right to Adjourn Meeting Mgmt For For For Foundation Coal Holdings Inc Ticker Security ID: Meeting Date Meeting Status FCL CUSIP9 35039W100 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Roberts Mgmt For For For 1.2 Elect Kurt Kost Mgmt For For For 1.3 Elect William Crowley, Jr. Mgmt For For For 1.4 Elect David Foley Mgmt For For For 1.5 Elect P. Michael Giftos Mgmt For For For 1.6 Elect Alex Krueger Mgmt For For For 1.7 Elect Joel Richards, III Mgmt For For For 1.8 Elect Robert Scharp Mgmt For For For 1.9 Elect Thomas Shockley, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For Frontier Oil Corporation Ticker Security ID: Meeting Date Meeting Status FTO CUSIP9 35914P105 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Gibbs Mgmt For For For 1.2 Elect Douglas Bech Mgmt For For For 1.3 Elect G. Clyde Buck Mgmt For For For 1.4 Elect T. Michael Dossey Mgmt For For For 1.5 Elect Michael Jennings Mgmt For For For 1.6 Elect James Lee Mgmt For For For 1.7 Elect Paul Loyd, Jr. Mgmt For For For 1.8 Elect Michael Rose Mgmt For For For 2 TO APPROVE THE SECOND Mgmt For For For AMENDED AND RESTATED ARTICLES OF INCORPORATION. 3 Ratification of Auditor Mgmt For For For GameStop Corp. Ticker Security ID: Meeting Date Meeting Status GME CUSIP9 36467W109 06/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel A. DeMatteo Mgmt For For For 1.2 Elect Michael Rosen Mgmt For For For 1.3 Elect Edward A. Volkwein Mgmt For For For 2 Amendment to the 2001 Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Garmin Ltd. Ticker Security ID: Meeting Date Meeting Status GRMN CUSIP9 G37260109 06/05/2009 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Min Kao Mgmt For TNA N/A 1.2 Elect Charles Peffer Mgmt For TNA N/A 2 Ratification of Auditor Mgmt For TNA N/A 3 Amendment to the 2005 Equity Mgmt For TNA N/A Incentive Plan 4 Amendment to the 2000 Directors' Mgmt For TNA N/A Option Plan 5 Transaction of Other Business Mgmt For TNA N/A Genzyme Corporation Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP9 372917104 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Berthiaume Mgmt For For For 2 Elect Gail Boudreaux Mgmt For For For 3 Elect Robert Carpenter Mgmt For For For 4 Elect Charles Cooney Mgmt For For For 5 Elect Victor Dzau Mgmt For For For 6 Elect Connie Mack, III Mgmt For For For 7 Elect Richard Syron Mgmt For For For 8 Elect Henri Termeer Mgmt For For For 9 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 10 2009 Employee Stock Purchase Mgmt For For For Plan 11 Ratification of Auditor Mgmt For For For Goldcorp Inc. Ticker Security ID: Meeting Date Meeting Status GGA CUSIP9 380956409 05/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ian Telfer Mgmt For For For 1.2 Elect Douglas Holtby Mgmt For For For 1.3 Elect Charles Jeannes Mgmt For For For 1.4 Elect John Bell Mgmt For For For 1.5 Elect Lawrence Bell Mgmt For For For 1.6 Elect Beverley Briscoe Mgmt For For For 1.7 Elect Peter Dey Mgmt For For For 1.8 Elect P. Randy Reifel Mgmt For For For 1.9 Elect A. Dan Rovig Mgmt For For For 1.10 Elect Kenneth Williamson Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees Greenhill & Co., Inc. Ticker Security ID: Meeting Date Meeting Status GHL CUSIP9 395259104 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Greenhill Mgmt For For For 1.2 Elect Scott Bok Mgmt For For For 1.3 Elect Simon Borrows Mgmt For For For 1.4 Elect John Danforth Mgmt For For For 1.5 Elect Steven Goldstone Mgmt For For For 1.6 Elect Stephen Key Mgmt For For For 1.7 Elect Robert Blakely Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. H&R Block, Inc. Ticker Security ID: Meeting Date Meeting Status HRB CUSIP9 093671105 09/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ALAN Mgmt For For For M. BENNETT 2 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. BLOCH 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. BREEDEN 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. GERARD 5 ELECTION OF DIRECTOR: LEN J. Mgmt For For For LAUER 6 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. LEWIS 7 ELECTION OF DIRECTOR: TOM Mgmt For For For D. SEIP 8 ELECTION OF DIRECTOR: L. Mgmt For For For EDWARD SHAW, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For RUSSELL P. SMYTH 10 ELECTION OF DIRECTOR: Mgmt For For For CHRISTIANNA WOOD 11 Amendment to Articles Regarding Mgmt For For For Independent Chairman of the Board 12 Amendment to Articles Regarding Mgmt For For For Board Size 13 Amendment to Articles Regarding Mgmt For For For Director Term Limits 14 Amendment to Articles Regarding Mgmt For For For Authorized Preferred Stock 15 Advisory Vote on Executive Mgmt For For For Compensation 16 2008 Deferred Stock Unit Plan for Mgmt For For For Outside Directors 17 Ratification of Auditor Mgmt For For For Harris Corporation Ticker Security ID: Meeting Date Meeting Status HRS CUSIP9 413875105 10/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lewis Hay III Mgmt For For For 2 ELECTION OF A DIRECTOR FOR Mgmt For For For A THREE-YEAR TERM EXPIRING IN 2011: KAREN KATEN 3 Elect Stephen Kaufman Mgmt For For For 4 Elect Hansel Tookes II Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Increase of Authorized Common Mgmt For For For Stock 7 Declassification of Board Mgmt For For For Hewitt Associates, Inc. Ticker Security ID: Meeting Date Meeting Status HEW CUSIP9 42822Q100 02/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Conaty Mgmt For For For 1.2 Elect Michele Hunt Mgmt For For For 1.3 Elect Cary McMillan Mgmt For For For 2 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS. HLTH Corporation Ticker Security ID: Meeting Date Meeting Status HLTH CUSIP9 40422Y101 12/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Neil Dimick Mgmt For For For 1.2 Elect Joseph Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For Humana Inc. Ticker Security ID: Meeting Date Meeting Status HUM CUSIP9 444859102 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For A. JONES, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK A. D AMELIO 3 ELECTION OF DIRECTOR: W. Mgmt For For For ROY DUNBAR 4 ELECTION OF DIRECTOR: KURT Mgmt For For For J. HILZINGER 5 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL B. MCCALLISTER 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM J. MCDONALD 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM E. MITCHELL 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. O BRIEN 9 ELECTION OF DIRECTOR: Mgmt For For For MARISSA T. PETERSON 10 ELECTION OF DIRECTOR: W. Mgmt For For For ANN REYNOLDS, PH.D. 11 Ratification of Auditor Mgmt For For For Illumina, Inc. Ticker Security ID: Meeting Date Meeting Status ILMN CUSIP9 452327109 09/09/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVAL OF AMENDMENT TO Mgmt For For For THE CERTIFICATE OF INCORPORATION. Intrepid Potash, Inc. Ticker Security ID: Meeting Date Meeting Status IPI CUSIP9 46121Y102 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Terry Considine Mgmt For For For 2 Ratification of Auditor Mgmt For For For ITT Educational Services, Inc. Ticker Security ID: Meeting Date Meeting Status ESI CUSIP9 45068B109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Joanna Lau Mgmt For For For 2 Elect Samuel Odle Mgmt For For For 3 Elect John Yena Mgmt For For For 4 Ratification of Auditor Mgmt For For For Ivanhoe Mines Ltd. Ticker Security ID: Meeting Date Meeting Status IVN CUSIP9 46579N103 05/08/2009 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Friedland Mgmt For TNA N/A 1.2 Elect David Huberman Mgmt For TNA N/A 1.3 Elect John Macken Mgmt For TNA N/A 1.4 Elect Peter Meredith Mgmt For TNA N/A 1.5 Elect Bret Clayton Mgmt For TNA N/A 1.6 Elect Kjeld Thygesen Mgmt For TNA N/A 1.7 Elect Robert Hanson Mgmt For TNA N/A 1.8 Elect Markus Faber Mgmt For TNA N/A 1.9 Elect Howard Balloch Mgmt For TNA N/A 1.10 Elect David Korbin Mgmt For TNA N/A 1.11 Elect R. Edward Flood Mgmt For TNA N/A 1.12 Elect Livia Mahler Mgmt For TNA N/A 2 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 3 Amendments to Equity Incentive Mgmt For TNA N/A Plan Jabil Circuit, Inc. Ticker Security ID: Meeting Date Meeting Status JBL CUSIP9 466313103 01/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Laurence Grafstein Mgmt For For For 1.2 Elect Mel Lavitt Mgmt For For For 1.3 Elect Timothy Main Mgmt For For For 1.4 Elect William Morean Mgmt For For For 1.5 Elect Lawrence Murphy Mgmt For For For 1.6 Elect Frank Newman Mgmt For For For 1.7 Elect Steven Raymund Mgmt For For For 1.8 Elect Thomas Sansone Mgmt For For For 1.9 Elect Kathleen Walters Mgmt For For For 2 Amendment to the 2002 Stock Mgmt For Against Against Incentive Plan 3 Amendment to the 2002 Employee Mgmt For For For Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against John Wiley & Sons, Inc. Ticker Security ID: Meeting Date Meeting Status JWB CUSIP9 968223206 09/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kim Jones Mgmt For Withhold Against 1.2 Elect Raymond McDaniel, Jr. Mgmt For Withhold Against 1.3 Elect William Plummer Mgmt For Withhold Against 2 PROPOSAL TO RATIFY THE Mgmt For For For APPOINTMENT OF KPMG LLP AS INDEPENDENT ACCOUNTANTS. Joy Global Inc. Ticker Security ID: Meeting Date Meeting Status JOYG CUSIP9 481165108 02/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Gerard Mgmt For For For 1.2 Elect John Hanson Mgmt For For For 1.3 Elect Kenneth Johnsen Mgmt For For For 1.4 Elect Gale Klappa Mgmt For For For 1.5 Elect Richard Loynd Mgmt For For For 1.6 Elect P. Eric Siegert Mgmt For For For 1.7 Elect Michael Sutherlin Mgmt For For For 1.8 Elect James Tate Mgmt For For For 2 Ratification of Auditor Mgmt For For For Kimco Realty Corporation Ticker Security ID: Meeting Date Meeting Status KIM CUSIP9 49446R109 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Milton Cooper Mgmt For For For 1.2 Elect Richard Dooley Mgmt For For For 1.3 Elect Joe Grills Mgmt For For For 1.4 Elect David Henry Mgmt For For For 1.5 Elect F. Patrick Hughes Mgmt For For For 1.6 Elect Frank Lourenso Mgmt For Withhold Against 1.7 Elect Richard Saltzman Mgmt For For For 1.8 Elect Philip Coviello Mgmt For For For 2 Ratification of Auditor Mgmt For For For L-3 Communications Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Millard Mgmt For For For 1.2 Elect Arthur Simon Mgmt For For For 2 2009 Employee Stock Purchase Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Lazard Ltd Ticker Security ID: Meeting Date Meeting Status LAZ CUSIP9 G54050102 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Heyer Mgmt For For For 1.2 Elect Sylvia Jay Mgmt For For For 1.3 Elect Vernon Jordan, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Linear Technology Corp. Ticker Security ID: Meeting Date Meeting Status LLTC CUSIP9 535678106 11/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Swanson, Jr. Mgmt For For For 1.2 Elect David Lee Mgmt For For For 1.3 Elect Lothar Maier Mgmt For For For 1.4 Elect Richard Moley Mgmt For For For 1.5 Elect Thomas Volpe Mgmt For For For 2 Ratification of Auditor Mgmt For For For Macy's Inc. Ticker Security ID: Meeting Date Meeting Status M CUSIP9 55616P104 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Bollenbach Mgmt For For For 1.2 Elect Deirdre Connelly Mgmt For For For 1.3 Elect Meyer Feldberg Mgmt For For For 1.4 Elect Sara Levinson Mgmt For For For 1.5 Elect Terry Lundgren Mgmt For For For 1.6 Elect Joseph Neubauer Mgmt For For For 1.7 Elect Joseph Pichler Mgmt For For For 1.8 Elect Joyce Roché Mgmt For For For 1.9 Elect Karl von der Heyden Mgmt For For For 1.10 Elect Craig Weatherup Mgmt For For For 1.11 Elect Marna Whittington Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Omnibus Incentive Mgmt For For For Compensation Plan 4 Shareholder Proposal Regarding ShrHoldr Against For Against Simple Majority Vote 5 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement ManTech International Corporation Ticker Security ID: Meeting Date Meeting Status MANT CUSIP9 564563104 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Pedersen Mgmt For For For 1.2 Elect Richard Armitage Mgmt For For For 1.3 Elect Mary Bush Mgmt For For For 1.4 Elect Barry Campbell Mgmt For For For 1.5 Elect Robert Coleman Mgmt For For For 1.6 Elect Walter Fatzinger, Jr. Mgmt For For For 1.7 Elect David Jeremiah Mgmt For For For 1.8 Elect Richard Kerr Mgmt For For For 1.9 Elect Kenneth Minihan Mgmt For For For 1.10 Elect Stephen Porter Mgmt For For For 2 Ratification of Auditor Mgmt For For For Martek Biosciences Corp. Ticker Security ID: Meeting Date Meeting Status MATK CUSIP9 572901106 03/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HARRY J. D ANDREA 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For R. BEERY 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL G. DEVINE 4 ELECTION OF DIRECTOR: STEVE Mgmt For For For DUBIN 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. FLANAGAN 6 ELECTION OF DIRECTOR: POLLY Mgmt For For For B. KAWALEK 7 ELECTION OF DIRECTOR: Mgmt For For For JEROME C. KELLER 8 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS J. MACMASTER, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. MAYER 10 ELECTION OF DIRECTOR: Mgmt For For For EUGENE H. ROTBERG 11 Ratification of Auditor Mgmt For For For Marvell Technology Group Ltd. Ticker Security ID: Meeting Date Meeting Status MRVL CUSIP9 G5876H105 07/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS 1 Mgmt For For For DIRECTOR: JOHN G. KASSAKIAN 2 ELECTION OF CLASS 2 Mgmt For For For DIRECTOR: KUO WEI (HERBERT) CHANG 3 ELECTION OF CLASS 2 Mgmt For For For DIRECTOR: JUERGEN GROMER, PH.D. 4 ELECTION OF CLASS 2 Mgmt For For For DIRECTOR: ARTURO KRUEGER 5 Ratification of Auditor Mgmt For For For Matthews International Corporation Ticker Security ID: Meeting Date Meeting Status MATW CUSIP9 577128101 02/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Stallkamp Mgmt For For For 1.2 Elect Joseph Bartolacci Mgmt For For For 1.3 Elect Katherine Dietze Mgmt For For For 1.4 Elect Glenn Mahone Mgmt For For For 2 TO APPROVE THE ADOPTION OF Mgmt For For For THE 2008 MANAGEMENT INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Maxim Integrated Products, Inc. Ticker Security ID: Meeting Date Meeting Status MXIM CUSIP9 57772K101 12/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Tunc Doluca Mgmt For For For 1.2 Elect B. Kipling Hagopian Mgmt For For For 1.3 Elect James Bergman Mgmt For For For 1.4 Elect Joseph Bronson Mgmt For For For 1.5 Elect Robert Grady Mgmt For For For 1.6 Elect William Watkins Mgmt For For For 1.7 Elect A.R. Frank Wazzan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2008 Employee Stock Purchase Mgmt For For For Plan McAfee, Inc. Ticker Security ID: Meeting Date Meeting Status MFE CUSIP9 579064106 04/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. Mgmt For For For LESLIE G. DENEND 2 ELECTION OF DIRECTOR: MR. Mgmt For For For DAVID G. DEWALT 3 ELECTION OF DIRECTOR: MR. Mgmt For For For CHARLES J. ROBEL 4 Amendment to Declassify the Board Mgmt For For For 5 APPROVAL OF THE Mgmt For For For AMENDMENTS TO OUR 1997 STOCK INCENTIVE PLAN, AS AMENDED. 6 Amendment to the 2002 Employee Mgmt For For For Stock Purchase Plan 7 Amendment to the 1993 Stock Mgmt For Against Against Option Plan for Outside Directors 8 Ratification of Auditor Mgmt For For For McAfee, Inc. Ticker Security ID: Meeting Date Meeting Status MFE CUSIP9 579064106 07/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Darcy Mgmt For For For 1.2 Elect Denise O'Leary Mgmt For For For 1.3 Elect Robert Pangia Mgmt For For For 1.4 Elect Carl Bass Mgmt For For For 1.5 Elect Jeffrey Miller Mgmt For For For 1.6 Elect Anthony Zingzale Mgmt For For For 2 APPROVAL OF THE EXECUTIVE Mgmt For For For BONUS PLAN. 3 APPROVAL OF THE Mgmt For For For AMENDMENTS TO THE 1997 STOCK INCENTIVE PLAN, AS AMENDED. 4 Ratification of Auditor Mgmt For For For Morgan Stanley China A Share Fund Inc. Ticker Security ID: Meeting Date Meeting Status CAF CUSIP9 617468103 06/17/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Bozic Mgmt For Withhold Against 1.2 Elect Michael Klein Mgmt For Withhold Against 1.3 Elect W. Allen Reed Mgmt For Withhold Against Mosaic Co. Ticker Security ID: Meeting Date Meeting Status MOSPRM CUSIP9 61945A107 10/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Mathis Mgmt For Withhold Against 1.2 Elect James Popowich Mgmt For Withhold Against 1.3 Elect James Prokopanko Mgmt For Withhold Against 1.4 Elect Steven Seibert Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For NGP Capital Resources Company Ticker Security ID: Meeting Date Meeting Status NLC CUSIP9 62985Q101 05/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect J. Erik Fyrwald Mgmt For For For 1.2 Elect Richard Marchese Mgmt For For For 1.3 Elect Paul Norris Mgmt For For For 2 Ratification of Auditor Mgmt For For For NII Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status NIHD CUSIP9 62913F201 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Cope Mgmt For For For 1.2 Elect Raymond Dolan Mgmt For For For 1.3 Elect Carolyn Katz Mgmt For For For 2 Ratification of Auditor Mgmt For For For Noble Energy, Inc. Ticker Security ID: Meeting Date Meeting Status NBL CUSIP9 655044105 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Berenson Mgmt For For For 1.2 Elect Michael Cawley Mgmt For For For 1.3 Elect Edward Cox Mgmt For For For 1.4 Elect Charles Davidson Mgmt For For For 1.5 Elect Thomas Edelman Mgmt For For For 1.6 Elect Eric Grubman Mgmt For For For 1.7 Elect Kirby Hedrick Mgmt For For For 1.8 Elect Scott Urban Mgmt For For For 1.9 Elect William Van Kleef Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1992 Stock Mgmt For For For Option and Restricted Stock Plan Nordstrom, Inc. Ticker Security ID: Meeting Date Meeting Status JWN CUSIP9 655664100 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Phyllis Campbell Mgmt For For For 2 Elect Enrique Hernandez, Jr. Mgmt For For For 3 Elect Robert Miller Mgmt For For For 4 Elect Blake Nordstrom Mgmt For For For 5 Elect Erik Nordstrom Mgmt For For For 6 Elect Peter Nordstrom Mgmt For For For 7 Elect Philip Satre Mgmt For For For 8 Elect Robert Walter Mgmt For For For 9 Elect Alison Winter Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Executive Management Bonus Plan Mgmt For For For Northern Trust Corporation Ticker Security ID: Meeting Date Meeting Status NTRS CUSIP9 665859104 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Linda Walker Bynoe Mgmt For For For 1.2 Elect Nicholas Chabraja Mgmt For For For 1.3 Elect Susan Crown Mgmt For For For 1.4 Elect Dipak Jain Mgmt For For For 1.5 Elect Arthur Kelly Mgmt For For For 1.6 Elect Robert McCormack Mgmt For For For 1.7 Elect Edward Mooney Mgmt For For For 1.8 Elect William Osborn Mgmt For For For 1.9 Elect John Rowe Mgmt For For For 1.10 Elect Harold Smith Mgmt For For For 1.11 Elect William Smithburg Mgmt For For For 1.12 Elect Enrique Sosa Mgmt For For For 1.13 Elect Charles Tribbett III Mgmt For For For 1.14 Elect Frederick Waddell Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation NV Energy, Inc. Ticker Security ID: Meeting Date Meeting Status NVE CUSIP9 67073Y106 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Susan Clark Mgmt For For For 1.2 Elect Theodore Day Mgmt For Withhold Against 1.3 Elect Stephen Frank Mgmt For For For 1.4 Elect Maureen Mullarkey Mgmt For For For 1.5 Elect Donald Snyder Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 TO RATIFY THE SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. NVIDIA Corporation Ticker Security ID: Meeting Date Meeting Status NVDA CUSIP9 67066G104 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Tench Coxe Mgmt For For For 1.2 Elect Mark Perry Mgmt For For For 1.3 Elect Mark Stevens Mgmt For For For 2 Ratification of Auditor Mgmt For For For OSI Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status OSIP CUSIP9 671040103 06/17/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Ingram Mgmt For Withhold Against 1.2 Elect Colin Goddard Mgmt For Withhold Against 1.3 Elect Santo Costa Mgmt For Withhold Against 1.4 Elect Joseph Klein, III Mgmt For Withhold Against 1.5 Elect Kenneth Lee, Jr. Mgmt For Withhold Against 1.6 Elect Viren Mehta Mgmt For Withhold Against 1.7 Elect David Niemiec Mgmt For Withhold Against 1.8 Elect Herbert Pinedo Mgmt For Withhold Against 1.9 Elect Katharine Stevenson Mgmt For Withhold Against 1.10 Elect John White Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Peabody Energy Corporation Ticker Security ID: Meeting Date Meeting Status BTU CUSIP9 704549104 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gregory Boyce Mgmt For For For 1.2 Elect William James Mgmt For For For 1.3 Elect Robert Karn III Mgmt For For For 1.4 Elect M. Frances Keeth Mgmt For For For 1.5 Elect Henry Lentz Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Reapproval of the Material Terms of Mgmt For For For the 2004 Long-Term Equity Incentive Plan People's United Financial, Inc. Ticker Security ID: Meeting Date Meeting Status PBCT CUSIP9 712704105 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Carter Mgmt For For For 1.2 Elect Jerry Franklin Mgmt For For For 1.3 Elect Eunice Groark Mgmt For For For 1.4 Elect James Thomas Mgmt For For For 2 Ratification of Auditor Mgmt For For For Petrohawk Energy Corporation Ticker Security ID: Meeting Date Meeting Status HK CUSIP9 716495106 06/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Christmas Mgmt For Withhold Against 1.2 Elect James Irish III Mgmt For Withhold Against 1.3 Elect Robert Stone, Jr. Mgmt For Withhold Against 2 Increase of Authorized Common Mgmt For For For Stock 3 Amendment to the 2004 Employee Mgmt For For For Incentive Plan 4 Amendment to the 2004 Non- Mgmt For For For Employee Director Incentive Plan 5 Authority of Board to Amend Bylaws Mgmt For Against Against Without Shareholder Consent 6 Ratification of Auditor Mgmt For For For Polo Ralph Lauren Corporation Ticker Security ID: Meeting Date Meeting Status RL CUSIP9 731572103 08/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frank Bennack, Jr. Mgmt For For For 1.2 Elect Joel Fleishman Mgmt For For For 1.3 Elect Terry Semel Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Precision Castparts Corp. Ticker Security ID: Meeting Date Meeting Status PCP CUSIP9 740189105 08/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Don Graber Mgmt For For For 1.2 Elect Lester Lyles Mgmt For For For 2 APPROVAL OF THE 2008 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN 3 APPROVAL OF AMENDMENTS TO Mgmt For For For THE 2 PLAN 4 Ratification of Auditor Mgmt For For For priceline.com Incorporated Ticker Security ID: Meeting Date Meeting Status PCLN CUSIP9 741503403 06/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Boyd Mgmt For For For 1.2 Elect Ralph Bahna Mgmt For For For 1.3 Elect Howard Barker, Jr. Mgmt For For For 1.4 Elect Jan Docter Mgmt For For For 1.5 Elect Jeffrey Epstein Mgmt For For For 1.6 Elect James Guyette Mgmt For For For 1.7 Elect Nancy Peretsman Mgmt For For For 1.8 Elect Craig Rydin Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Restoration of Right to Call a Mgmt For For For Special Meeting 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting QLogic Corporation Ticker Security ID: Meeting Date Meeting Status QLGC CUSIP9 747277101 08/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect H.K. Desai Mgmt For For For 1.2 Elect Joel Birnbaum Mgmt For For For 1.3 Elect James Fiebiger Mgmt For For For 1.4 Elect Balakrishnan Iyer Mgmt For Withhold Against 1.5 Elect Kathryn Lewis Mgmt For For For 1.6 Elect George Wells Mgmt For For For 2 Amendment to the 2005 Mgmt For Against Against Performance Incentive Plan 3 Amendment to the 1998 Employee Mgmt For For For Stock Purchase Plan 4 RATIFICATION OF APPOINTMENT Mgmt For Against Against OF KPMG LLP AS INDEPENDENT AUDITORS Quanta Services, Inc. Ticker Security ID: Meeting Date Meeting Status PWR CUSIP9 74762E102 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Ball Mgmt For For For 1.2 Elect John Colson Mgmt For For For 1.3 Elect John Conaway Mgmt For For For 1.4 Elect Ralph DiSibio Mgmt For For For 1.5 Elect Bernard Fried Mgmt For For For 1.6 Elect Louis Golm Mgmt For For For 1.7 Elect Worthing Jackman Mgmt For For For 1.8 Elect Bruce Ranck Mgmt For For For 1.9 Elect John Wilson Mgmt For For For 1.10 Elect Pat Wood, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For Quest Diagnostics Ticker Security ID: Meeting Date Meeting Status DGX CUSIP9 74834L100 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jenne Britell Mgmt For For For 2 Elect Gail Wilensky Mgmt For For For 3 Elect John Ziegler Mgmt For For For 4 Amendment to the Employee Long- Mgmt For For For Term Incentive Plan 5 Amendment to the Long-Term Mgmt For For For Incentive Plan for Non-Employee Directors 6 Ratification of Auditor Mgmt For For For Range Resources Corporation Ticker Security ID: Meeting Date Meeting Status RRC CUSIP9 75281A109 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charles Blackburn Mgmt For For For 2 Elect Anthony Dub Mgmt For For For 3 Elect V. Richard Eales Mgmt For For For 4 Elect Allen Finkelson Mgmt For For For 5 Elect James Funk Mgmt For For For 6 Elect Jonathan Linker Mgmt For For For 7 Elect Kevin McCarthy Mgmt For For For 8 Elect John Pinkerton Mgmt For For For 9 Elect Jeffrey Ventura Mgmt For For For 10 Amendment to the 2005 Equity- Mgmt For For For Based Compensation Plan 11 Ratification of Auditor Mgmt For For For 12 Transaction of Other Business Mgmt For Against Against Red Hat, Inc. Ticker Security ID: Meeting Date Meeting Status RHT CUSIP9 756577102 08/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Narendra Gupta Mgmt For For For 1.2 Elect William Kaiser Mgmt For For For 1.3 Elect James Whitehurst Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Long-Term Mgmt For For For Incentive Plan REX ENERGY CORPORATION Ticker Security ID: Meeting Date Meeting Status REXX CUSIP9 761565100 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lance Shaner Mgmt For For For 1.2 Elect Benjamin Hulburt Mgmt For For For 1.3 Elect Daniel Churay Mgmt For For For 1.4 Elect John Lombardi Mgmt For For For 1.5 Elect John Higbee Mgmt For For For 2 Ratification of Auditor Mgmt For For For Rockwell Automation, Inc. Ticker Security ID: Meeting Date Meeting Status ROK CUSIP9 773903109 02/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Betty Alewine Mgmt For For For 1.2 Elect Verne Istock Mgmt For For For 1.3 Elect Donald Parfet Mgmt For For For 1.4 Elect David Speer Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sequenom, Inc. Ticker Security ID: Meeting Date Meeting Status SQNM CUSIP9 817337405 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ernst-Gunter Afting Mgmt For Withhold Against 1.2 Elect Charles R. Cantor Mgmt For Withhold Against 1.3 Elect John Fazio Mgmt For Withhold Against 1.4 Elect Harry Hixson, Jr. Mgmt For Withhold Against 1.5 Elect Richard Lerner Mgmt For Withhold Against 1.6 Elect Ronald Lindsay Mgmt For Withhold Against 1.7 Elect Harry Stylli Mgmt For Withhold Against 1.8 Elect Kathleen Wiltsey Mgmt For Withhold Against 2 Amendment to the 2006 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Shaw Group Inc. Ticker Security ID: Meeting Date Meeting Status SGR CUSIP9 820280105 01/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect J.M. Bernhard, Jr. Mgmt For For For 1.2 Elect James Barker Mgmt For For For 1.3 Elect Thos. Capps Mgmt For For For 1.4 Elect Daniel Hoffler Mgmt For For For 1.5 Elect David Hoyle Mgmt For For For 1.6 Elect Michael Mancuso Mgmt For For For 1.7 Elect Albert McAlister Mgmt For For For 2 2008 Omnibus Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of Survivor Benefits (Golden Coffins) 5 Transaction of Other Business Mgmt For Against Against Sino-Forest Corp. Ticker Security ID: Meeting Date Meeting Status SNOFF CUSIP9 82934H101 05/25/2009 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees Sohu.com, Inc. Ticker Security ID: Meeting Date Meeting Status SOHU CUSIP9 83408W103 06/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Charles Zhang Mgmt For For For 1.2 Elect Charles Huang Mgmt For For For 1.3 Elect Dave Qi Mgmt For For For 1.4 Elect Shi Wang Mgmt For For For 2 Ratification of Auditor Mgmt For For For Southwestern Energy Company Ticker Security ID: Meeting Date Meeting Status SWN CUSIP9 845467109 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lewis Epley, Jr. Mgmt For For For 1.2 Elect Robert Howard Mgmt For For For 1.3 Elect Harold Korell Mgmt For For For 1.4 Elect Vello Kuuskraa Mgmt For For For 1.5 Elect Kenneth Mourton Mgmt For For For 1.6 Elect Charles Scharlau Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sprint Nextel Corporation Ticker Security ID: Meeting Date Meeting Status S CUSIP9 852061100 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Bennett Mgmt For For For 2 Elect Gordon Bethune Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect James Hance, Jr. Mgmt For For For 5 Elect Daniel Hesse Mgmt For For For 6 Elect Janet Hill Mgmt For For For 7 Elect Frank Ianna Mgmt For For For 8 Elect Sven-Christer Nilsson Mgmt For For For 9 Elect William Nuti Mgmt For For For 10 Elect Rodney O'Neal Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 1988 Employees Mgmt For For For Stock Purchase Plan 13 Shareholder Proposal Regarding ShrHoldr Against Against For Special Meetings 14 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report SPX Corporation Ticker Security ID: Meeting Date Meeting Status SPW CUSIP9 784635104 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHRISTOPHER J. KEARNEY 2 ELECTION OF DIRECTOR: Mgmt For For For MARTHA B. WYRSCH 3 Ratification of Auditor Mgmt For For For St. Jude Medical, Inc. Ticker Security ID: Meeting Date Meeting Status STJ CUSIP9 790849103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Brown Mgmt For For For 1.2 Elect Daniel Starks Mgmt For For For 2 Management Incentive Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For Steel Dynamics, Inc. Ticker Security ID: Meeting Date Meeting Status STLD CUSIP9 858119100 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Keith Busse Mgmt For For For 1.2 Elect Mark Millett Mgmt For For For 1.3 Elect Richard Teets, Jr. Mgmt For For For 1.4 Elect John Bates Mgmt For For For 1.5 Elect Frank Byrne Mgmt For For For 1.6 Elect Paul Edgerley Mgmt For For For 1.7 Elect Richard Freeland Mgmt For For For 1.8 Elect Jürgen Kolb Mgmt For For For 1.9 Elect James Marcuccilli Mgmt For For For 1.10 Elect Joseph Ruffolo Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against TD Ameritrade Holding Corp. Ticker Security ID: Meeting Date Meeting Status AMTD CUSIP9 87236Y108 02/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect W. Edmund Clark Mgmt For Withhold Against 1.2 Elect Mark Mitchell Mgmt For Withhold Against 1.3 Elect Joseph Moglia Mgmt For Withhold Against 1.4 Elect Thomas Ricketts Mgmt For Withhold Against 1.5 Elect Fredric Tomczyk Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Terex Corporation Ticker Security ID: Meeting Date Meeting Status TEX CUSIP9 880779103 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ronald DeFeo Mgmt For For For 1.2 Elect G. Chris Andersen Mgmt For For For 1.3 Elect Paula Cholmondeley Mgmt For For For 1.4 Elect Don DeFosset Mgmt For For For 1.5 Elect William Fike Mgmt For For For 1.6 Elect Thomas Hansen Mgmt For For For 1.7 Elect Donald Jacobs Mgmt For For For 1.8 Elect David Sachs Mgmt For For For 1.9 Elect Oren Shaffer Mgmt For For For 1.10 Elect David Wang Mgmt For For For 1.11 Elect Helge Wehmeier Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Omnibus Incentive Plan Mgmt For For For The Men's Wearhouse Inc. Ticker Security ID: Meeting Date Meeting Status MW CUSIP9 587118100 06/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Zimmer Mgmt For For For 1.2 Elect David Edwab Mgmt For For For 1.3 Elect Rinaldo Brutoco Mgmt For For For 1.4 Elect Michael Ray Mgmt For For For 1.5 Elect Sheldon Stein Mgmt For For For 1.6 Elect Deepak Chopra Mgmt For For For 1.7 Elect William Sechrest Mgmt For For For 1.8 Elect Larry Katzen Mgmt For For For 2 Ratification of Auditor Mgmt For For For TIBCO Software Inc. Ticker Security ID: Meeting Date Meeting Status TIBX CUSIP9 88632Q103 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Vivek Ranadive Mgmt For For For 1.2 Elect Eric Dunn Mgmt For For For 1.3 Elect Narendra Gupta Mgmt For For For 1.4 Elect Peter Job Mgmt For For For 1.5 Elect Philip Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP9 H8817H100 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board and Mgmt For For For Management Acts 3 Allocation of Profits/Dividends Mgmt For For For 4 Authority to Repurchase Shares Mgmt For For For 5 Amendment to the Long-Term Mgmt For For For Incentive Plan 6 Elect W. Richard Anderson Mgmt For For For 7 Elect Richard George Mgmt For For For 8 Elect Robert Long Mgmt For For For 9 Elect Edward Muller Mgmt For For For 10 Elect Victor Grijalva Mgmt For For For 11 Appointment of Auditor Mgmt For For For UTi Worldwide Inc. Ticker Security ID: Meeting Date Meeting Status UTIW CUSIP9 G87210103 06/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Brian Belchers Mgmt For For For 1.2 Elect Roger MacFarlane Mgmt For For For 1.3 Elect Matthys Wessels Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Long Term Incentive Plan Mgmt For For For 4 Executive Incentive Plan Mgmt For For For Valeant Pharmaceuticals International Ticker Security ID: Meeting Date Meeting Status VRX CUSIP9 91911X104 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Ingram Mgmt For Against Against 2 Elect Lawrence Kugelman Mgmt For For For 3 Elect Theo Melas-Kyriazi Mgmt For For For 4 Ratification of Auditor Mgmt For For For Varian Medical Systems, Inc. Ticker Security ID: Meeting Date Meeting Status VAR CUSIP9 92220P105 02/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Timothy Guertin Mgmt For For For 1.2 Elect David Martin, Jr. Mgmt For For For 1.3 Elect Ruediger Naumann-Etienne Mgmt For For For 1.4 Elect Venkatraman Thyagarajan Mgmt For For For 2 Amendment to the 2005 Omnibus Mgmt For Against Against Stock Plan 3 TO APPROVE THE VARIAN Mgmt For For For MEDICAL SYSTEMS, INC. MANAGEMENT INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For Vertex Pharmaceuticals Incorporated Ticker Security ID: Meeting Date Meeting Status VRTX CUSIP9 92532F100 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Roger Brimblecombe Mgmt For For For 1.2 Elect Bruce Sachs Mgmt For For For 2 Amendment to the 2006 Stock and Mgmt For Against Against Option Plan 3 Ratification of Auditor Mgmt For For For VF Corporation Ticker Security ID: Meeting Date Meeting Status VFC CUSIP9 918204108 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Hurst Mgmt For For For 1.2 Elect W. Alan McCollough Mgmt For For For 1.3 Elect M. Rust Sharp Mgmt For For For 1.4 Elect Raymond Viault Mgmt For For For 2 Ratification of Auditor Mgmt For For For Virgin Media Inc. Ticker Security ID: Meeting Date Meeting Status VMED CUSIP9 92769L101 06/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Neil Berkett Mgmt For For For 1.2 Elect Steven Simmons Mgmt For For For 1.3 Elect George Zoffinger Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Sharesave Plan Mgmt For Abstain Against Warnaco Group Inc. Ticker Security ID: Meeting Date Meeting Status WAC CUSIP9 934390402 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Bell Mgmt For For For 2 Elect Robert Bowman Mgmt For For For 3 Elect Richard Goeltz Mgmt For For For 4 Elect Joseph Gromek Mgmt For For For 5 Elect Sheila Hopkins Mgmt For For For 6 Elect Charles Perrin Mgmt For For For 7 Elect Nancy Reardon Mgmt For For For 8 Elect Donald Seeley Mgmt For For For 9 Elect Cheryl Turpin Mgmt For For For 10 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 11 Ratification of Auditor Mgmt For For For Watson Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status WPI CUSIP9 942683103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ronald Taylor Mgmt For For For 1.2 Elect Andrew Turner Mgmt For For For 1.3 Elect Jack Michelson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Weatherford International Ltd. Ticker Security ID: Meeting Date Meeting Status WFT CUSIP9 H27013103 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Bernard Duroc-Danner Mgmt For For For 2 Elect David Butters Mgmt For For For 3 Elect Nicholas Brady Mgmt For For For 4 Elect William Macaulay Mgmt For For For 5 Elect Robert Millard Mgmt For For For 6 Elect Robert Moses, Jr. Mgmt For For For 7 Elect Robert Rayne Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For Xilinx, Inc. Ticker Security ID: Meeting Date Meeting Status XLNX CUSIP9 983919101 08/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Willem Roelandts Mgmt For For For 1.2 Elect Moshe Gavrielov Mgmt For For For 1.3 Elect John Doyle Mgmt For For For 1.4 Elect Jerald Fishman Mgmt For For For 1.5 Elect Philip Gianos Mgmt For For For 1.6 Elect William Howard, Jr. Mgmt For For For 1.7 Elect J. Michael Patterson Mgmt For For For 1.8 Elect Marshall Turner Mgmt For For For 1.9 Elect Elizabeth Vanderslice Mgmt For For For 2 Amendment to the 1990 Employee Mgmt For For For Qualified Stock Purchase Plan 3 Amendment to the 2007 Equity Mgmt For For For Incentive Plan 4 Ratification of Auditor Mgmt For For For Zoran Corporation Ticker Security ID: Meeting Date Meeting Status ZRAN CUSIP9 98975F101 06/26/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Levy Gerzberg Mgmt For For For 1.2 Elect Uzia Galil Mgmt For For For 1.3 Elect Raymond Burgess Mgmt For For For 1.4 Elect James Meindl Mgmt For For For 1.5 Elect Jim Owens, Jr. Mgmt For For For 1.6 Elect Arthur Stabenow Mgmt For For For 1.7 Elect Philip Young Mgmt For For For 2 Amendment to the 2005 Outside Mgmt For Against Against Directors Equity Plan 3 Amendment to the 1995 Employee Mgmt For For For Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For 5 Option exchange program Mgmt For Against Against ZTE Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y0004F105 05/19/2009 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Financial Statements Mgmt For For For 2 Directors' Report Mgmt For For For 3 Supervisors' Report Mgmt For For For 4 President's Report Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Framework Purchase Agreement for Mgmt For Against Against 2009 7 Application for Credit Lines to Mgmt For For For National Development Bank 8 Application for Credit Lines to the Mgmt For For For Bank of China Limited 9 Appointment of PRC Auditor and Mgmt For Abstain Against Authority to Set Fees 10 Appointment of Hong Kong Auditor Mgmt For For For and Authority to Set Fees 11 Allocation of Profits/Dividends Mgmt For For For 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Amendments to Articles Mgmt For For For 14 Amendments to Articles and Rules Mgmt For For For ZTE Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y0004F105 05/19/2009 Voted Meeting Type Country of Trade Other China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For ZTE Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y0004F105 06/30/2009 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Elect QU Xiaohui Mgmt For Against Against 4 Elect CHEN Naiwei Mgmt For Against Against 5 Elect WEI Wei Mgmt For Against Against 6 Provision of Guarantee Mgmt For For For 7 Provision of Performance Mgmt For For For Guarantee 8 Renewal of General Mandate to Mgmt For For For Issue Shares w/out Preemptive Rights Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Vista Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
